Citation Nr: 1108735	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  06-14 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

	1.	Entitlement to an increased rating for Osgood-Schlatter's disease of the left knee (rated as limitation of flexion), in excess of 10 percent prior to January 7, 2005, and in excess of 20 percent from January 7, 2005 to September 21, 2009, and in excess of 10 percent from September 22, 2009 forward.

	2.	Entitlement to an evaluation in excess of 10 percent for Osgood-Schlatter's disease of the left knee (rated as limitation of extension).

	3.	Entitlement to an evaluation in excess of 30 percent for Osgood-Schlatter's disease of the left knee (rated as instability).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to September 1989 and from October 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied an increased rating for Osgood-Schlatter's disease, which was rated as 10 percent disabling based on limitation of flexion.  By an October 2006 RO decision, the rating was increased to 20 percent as of January 7, 2005.  In a November 2009 rating decision, the Veteran's rating was decreased to 10 percent disabling, effective September 22, 2009.  The November 2009 rating decision also granted separate ratings for limitation of extension, as 10 percent disabling, and subluxation or instability of the left knee, as 30 percent disabling, both effective October 27, 2008.

The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The case was brought before the Board in July 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim to include affording him a new VA examination.  The Veteran was afforded a VA examination in September 2009 for his left knee disability.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  


FINDINGS OF FACT

1. Prior to January 7, 2005, the Veteran's left knee flexion was not limited to 30 degrees or less.  

2. From January 7, 2005 forward, the Veteran's left knee flexion was limited to no more than 40 degrees.

3.	From October 27, 2008 forward, the Veteran's left knee extension is limited to 10 degrees.

4.	From October 27, 2008 forward, the Veteran's subluxation or instability of the left knee is manifested by laxity of the medial and lateral collateral ligaments with valgus stress, and laxity of the anterior and posterior cruciate ligaments.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for limitation of flexion of the left knee prior to January 7, 2005 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2010).

2.	The criteria for a rating of 20 percent, but no greater, for limitation of flexion of the left knee from January 7, 2005 forward have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2010).

3. As of October 27, 2008, the criteria for a rating in excess of 10 percent for limitation of extension of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2010).

4.	As of October 27, 2008, the criteria for a rating in excess of 30 percent for subluxation or instability of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).
During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  The Veteran was notified of these changes in May 2008.

The notice requirements were met in this case by letters sent to the Veteran in March 2004 and March 2006.  The March 2004 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the September 2004 rating decision, the Board finds that providing him with adequate notice in the March 2006 letter followed by a readjudication of the claim in the April and June 2008 supplemental statements of the case, July 2009 Board decision, and November 2009 supplemental statement of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 338 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded multiple VA examinations, most recently in September 2009, for his left knee disability.  These opinions were rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Limitation of flexion of the left knee

As noted above, the Veteran is currently assigned a 10 percent evaluation for limitation of flexion of the left knee under 38 C.F.R. § 4.71(a), Diagnostic Code 5260.  The normal range of knee motion is 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010).  Diagnostic Code 5260 provides for a 10 percent evaluation when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5260.

Prior to January 7, 2005

The Veteran filed his claim for an increased rating in January 2004.  He has been assigned a 10 percent evaluation for his left knee disability prior to January 7, 2005.

The Veteran was afforded a VA examination in April 2004 for his knees.  The examiner reported that the Veteran's left knee had no effusion and he had flexion to 130 degrees without pain.  Range of motion during passive, active, and repetitive motions was the same.

There is no evidence prior to January 7, 2005 that the Veteran's limitation of flexion was limited to 30 degrees, which would have warranted a 20 percent higher evaluation.

Overall, the Board concludes that the evidence discussed above supports no more than a 10 percent rating prior to January 7, 2005 for the Veteran's left knee disability.

January 7, 2005 forward

The Veteran contends that his limitation of flexion of the left knee should have been evaluated as 20 percent disabling from January 7, 2005 forward.  For the reasons discussed below, the Board agrees.

A May 2006 VA examination report indicated the Veteran had flexion from 0 to 40 degrees in his left knee, limited by functional impairment due to pain at 40 degrees.  The examiner found the range of motion during repetitive motions was the same.  The Veteran was not using any assistive devices and there were no incapacitating episodes or radiation of pain.  The ultimate diagnosis was Osgood-Schlatter's disease.

In a September 2009 VA examination, the Veteran had flexion of the left knee from 0 to 55 degrees with pain starting at 40 degrees.  After 3 repetitions, there was a flare-up with an increase in pain and the Veteran's flexion was limited from 10 to 45 degrees with pain starting at 20 degrees.  The Veteran was diagnosed with severe ligamentous strain of the left knee associated with an old tibial plateau fracture and Osgood-Schlatter's disease. 

In consideration of 38 C.F.R. § 4.7, the Board finds that the Veteran's functional limitation of flexion to 20 degrees supports an evaluation of 20 percent.  Furthermore, the Board notes that neither the May 2006 or September 2009 VA examination nor any other competent medical evidence of record indicates the Veteran experiences disability tantamount to flexion limited to 15 degrees, required for a 30 percent evaluation.  Thus, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for limitation of flexion of the left knee.

Overall, the Board concludes that the evidence discussed above supports no more than a 20 percent rating from January 7, 2005 forward for the Veteran's limitation of flexion of the left knee.

Limitation of extension of the left knee

As noted above, the Veteran is currently assigned a 10 percent evaluation for limitation of extension of the left knee from October 27, 2008 forward.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5261.  The normal range of knee motion is 0 degrees of extension.  38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  

At a May 2006 VA examination the examiner recorded the results of limitation of flexion of the left knee, but there are no results for degrees of extension.  In reviewing this examination report and the evidence of record, there is no evidence to show that the Veteran suffered from limitation of extension of the left knee prior to October 27, 2008.

In the November 2009 rating decision, the RO noted that at the October 2008 VA appointment, the Veteran complained of left knee pain.  Although it is not noted that the Veteran had limited extension of the left knee at that time, the RO extended the effective date to that appointment.  

The September 2009 VA examiner reported that the Veteran's left knee had extension limited to 10 degrees.  This is the first recorded limitation of extension for the Veteran's left knee.

In consideration of 38 C.F.R. § 4.7, the Board finds that the Veteran's limitation of extension to 10 degrees supports an evaluation of 10 percent.  Furthermore, the Board notes that neither the September 2009 VA examination nor any other competent medical evidence of record indicates the Veteran experiences disability tantamount to extension limited to 15 degrees, required for a 20 percent evaluation.  Thus, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for limitation of extension of the left knee.

Overall, the Board concludes that the evidence discussed above supports no more than a 10 percent rating, from October 27, 2008 forward, for the Veteran's limitation of extension of the left knee.

Instability of the Left Knee

The Veteran currently receives a 30 percent rating, effective October 27, 2008, for his left knee disability under Diagnostic Code 5257 for impairment of the knee with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  Under DC 5257, a 30 percent rating is assigned for severe impairment of the knee and is the maximum rating available.

A January 2004 x-ray of the bilateral knees found that the knee joints were well preserved, with no fractures.  The diagnosis was normal bilateral knees with calcification at the left patellar tendon.  

An April 2004 VA examination report noted the Veteran had good stability to medial and lateral collateral ligaments.  He did note a significant amount of tenderness with a patellar grind test and at the extremes of motion.  He also noted the Veteran did not have any significant medial joint line pain, no limitation due to weakness, fatigability, incoordination or flare-ups.  He further reported the Veteran had good stability of the medial and lateral collateral ligaments.

The May 2006 VA examiner noted that with the exception of the limitation of function of the left knee, there was no additional functional impairment due to weakness, fatigability, incoordination, or flare-ups.  He also noted the Veteran did not use assistive devices.  In reviewing the evidence of record, there is no evidence to show that the Veteran suffered from subluxation or instability of the left knee prior to October 27, 2008.

An October 2008 VA treatment record indicates the Veteran was seen with complaints of bilateral knee pain.  The results showed the Veteran had moderate crepitus, laxity with valgus stress, and moderate joint line tenderness.  

The September 2009 VA examination report noted laxity of the medial and lateral collateral ligaments with valgus stress.  There was no varus laxity, but there was laxity of the anterior and posterior cruciate ligaments with 10 millimeters of movement.  The Lachman's, McMurray, and anterior and posterior drawer tests were all positive.  The examiner noted the Veteran required a hinged brace due to the laxity of his knee in both the collateral and cruciate ligaments.  

In consideration of 38 C.F.R. § 4.7, the Board finds that the Veteran is already rated at the maximum evaluation of 30 percent under Diagnostic Code 5257.  Thus, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for instability or subluxation of the left knee.

Overall, the Board concludes that the evidence discussed above supports no more than a 30 percent rating for the Veteran's subluxation or instability of the left knee.

The Board has also considered the potential applicability of other rating codes for the Veteran's left knee disabilities.  However, no separate evaluation is warranted under any of the other diagnostic codes related to knee disabilities.  In this regard, the Board observes that there is no evidence the Veteran suffers from ankylosis and Diagnostic Code 5256 is not for application.  Diagnostic Codes 5258 and 5259 pertain to dislocated and removal of semilunar cartilage, which the Veteran has not been noted to suffer from in any treatment record.  Moreover, there is no evidence the Veteran has nonunion or malunion of the tibia or fibula.  Diagnostic Code 5262 is therefore inapplicable.  Furthermore, there is no evidence that the Veteran suffers from genu recurvatum and as such Diagnostic Code 5263 is not applicable.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations, or any, for his left knee disabilities.  Additionally, there is not shown to be evidence of marked interference with employment due to his left knee disabilities.  

The Veteran has indicated that he currently suffers from left knee flexion limited to 20 degrees, extension to 10 degrees, and laxity of the medial and lateral collateral ligaments with valgus stress, and laxity of the anterior and posterior cruciate ligaments.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.



ORDER

Entitlement to a rating decision in excess of 10 percent for limitation of flexion of the left knee prior to January 7, 2005 is denied.

An evaluation of 20 percent, but no greater, for limitation of flexion of the left knee from January 7, 2005 forward is granted, subject to laws and regulations governing the payment of monetary benefits.

Entitlement to an increased evaluation in excess of 10 percent of the left knee is denied.

Entitlement to an increased evaluation, in excess of 30 percent for subluxation or instability of the left knee is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


